Thomas, J.:
Plaintiff going down Nassau street in the city of New York saw defendant’s approaching horse and wagon some forty feet on her left on John street. She was then about to step off the curb and did so, but at once withdrew towards and so close to the curb that her dress touched it, to allow the horse to pass, as there was ample room to do. But the horse coming straight theretofore at the corner turned sharply towards and upon her, and for tire injury the action was brought. She was in a safe place had the horse been kept straight in the way, but when, going at a good pace, he was turned right upon her while she was in plain view of the driver, her position was made dangerous and injury followed. It cannot be said that a pedestrian is per se negligent for failure to scurry back upon the curb when a team is seen approaching. This would make traveling in a city street, far .beyond the present practice, an alternation of progressions and retrogressions at crossings. It is the custom for the pedestrian to escape the danger menaced by *282trucks approaching with unabated pace by retreating a step or more, as the occasion may require, but it is not the usage or requirement that-he shall retrace his way to the level of the curb, unless the team ruthlessly or of right comes upon him in such way as to demand that he do it. The ■ driver had no right to turn his team against the. pedestrian at the time of passing, and his abrupt manoeuvre in the present instance, if the plaintiff tells the truth, demands that the jury consider whether he was negligent, and also the conduct of the plaintiff as bearing upon the question of due care on her part. The complaint sufficiently charges the ownership of the team to which there is no denial in the answer,
The judgment should be reversed and a new trial granted, costs to abide the event.
Jenics, P. J., Carr and Woodward, JJ., concurred.
Judgment reversed on reargument and new trial granted, costs to abide the event.